Citation Nr: 0113547	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-21 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active duty from August 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

REMAND

The veteran contends that the 50 percent evaluation currently 
assigned to his PTSD is inadequate to reflect its current 
level of severity.  He argues that the symptomatology 
produced by his disability is of such severity that he is 
unable to be employed.  The veteran notes that he was denied 
entitlement to VA vocational rehabilitation benefits on the 
grounds that he is not reasonably feasible for achieving a 
vocational goal because the benefits would not result in his 
becoming employed.  The veteran believes that if he is unable 
to be employed, then he is entitled to an evaluation in 
excess of 50 percent.  

The record includes a copy of a June 1998 letter from the VA 
to the veteran.  This letter notified the veteran that he was 
not entitled to VA vocational rehabilitation benefits.  The 
basis for the denial was that he was not reasonably feasible 
for achieving a vocational goal because the benefits would 
not result in his becoming employed.  An undated note placed 
within the claims folder indicates that the veteran's VA 
vocational rehabilitation folder had been requested by the RO 
in order to assist in the evaluation of his PTSD.  However, 
the record does not show that this folder was ever received, 
and it has not been forwarded to the Board for appellate 
consideration.  As the vocational rehabilitation folder will 
most likely contain relevant information concerning the 
veteran's PTSD, the Board finds that this folder should be 
obtained and forwarded to the Board to assist in the 
evaluation of the veteran's claim. 

The record indicates that the veteran has undergone three 
recent examinations of his PTSD.  He was afforded a VA 
examination in March 1998, a private examination for use by 
the Social Security Administration in June 1998, and a VA 
examination in August 2000.  The March 1998 VA examination 
included a score on the Global Assessment of Functioning 
(GAF) scale of 60.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  A score of 
51-60 indicates moderate symptoms, or moderate difficulty in 
social, occupational or school functioning, such as conflicts 
with peers or co-workers.  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  The 
June 1998 examination stated that from a psychological 
standpoint, the veteran appeared to have the capability to 
work, and noted that he was currently working part-time.  The 
August 2000 examination reported in the history of the 
veteran's disability that little had changed since March 
1998, but that he was no longer able to work.  This statement 
was repeated in the impression of the veteran's disability, 
which added that the veteran's disability had become a little 
worse since 1998 due to an inability to work.  However, the 
GAF was 54, which, as noted above, is not commensurate with 
unemployability.  Therefore, it is unclear as to whether the 
impression of the August 2000 examiner contains an opinion as 
to the veteran's unemployability, or merely indicates that 
his current unemployment adversely affects his PTSD.  The 
Board believes that an additional VA examination in order to 
ascertain the current severity of the veteran's disability 
and his ability to be employed would be useful in reaching a 
decision in this case.  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
October 1999.  After securing the 
necessary release, the RO should obtain 
these records and associate them with the 
claims folder.  

2.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder and associate it with the claims 
folder.

3.  After the completion of the above, 
the veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of his service 
connected PTSD.  On the examination, all 
indicated tests and studies should be 
conducted.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should identify diagnostically all 
symptoms and clinical findings which are 
manifestations of the veteran's service-
connected PTSD.  Specifically, the 
examiner is to determine the impairment 
in the veteran's ability to perform self-
care and to converse.  Other factors to 
be evaluated include the presence of a 
depressed mood; anxiety; suspiciousness; 
chronic sleep impairment; memory loss; 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
existence and frequency of panic attacks; 
difficulty understanding complex 
commands; impaired judgment; impaired 
abstract thinking; and difficulty in 
establishing and maintaining effective 
work and social relationships. If 
manifested, the severity of each symptom 
should be explained.  Overall, the 
examiner is to render an opinion as to 
the overall social and occupational 
impairment caused solely by the veteran's 
PTSD, to include whether or not the 
veteran is able to be employed.  Based 
upon a review of the record and the 
examination, the examiner should provide 
a GAF score provided in the Diagnostic 
and Statistical Manual for Mental 
Disabilities, indicating the level of 
impairment produced by the service-
connected PTSD.  An explanation of the 
impairment represented by this score 
should be provided by the examiner.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


(CONTINUED ON NEXT PAGE)

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





